Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Response to Remarks/Arguments

Based on claim amendments, prior art rejection has been withdrawn
Double patenting rejection with reference to application no. 16907561 has been withdrawn. However there are other pending double patenting rejection remains. Though applicant has not specially argued the double patenting rejection. Applicant’s arguments have been fully considered but are moot in view of the new grounds of double patenting rejection


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9560380 in view of US 20080240242 A1 (hereinafter Lainema)

With Regards to claim 1:
The patented claim 1 teaches all the limitations except “predictive coding a of said currentblock of the subset of blocks with respect to at least one previously coded and decoded block to obtain a predicted block; subtracting the predicted block from the current block to obtain a residual block; obtaining a block of quantized coefficients based on the residual block;”. Also parallel coding is implied as the patented claims groups the block in plurality of blocks and encoding according to the groups.
Lainema teaches predictive coding a of said current block of the subset of blocks with respect to at least one previously coded and decoded block to obtain a predicted block; subtracting the predicted block from the current block to obtain a residual block; obtaining a block of quantized coefficients based on the residual block[(see Fig.1 and 2, images are coded in a group of blocks and the blocks goes through prediction, subtractions, residual generation and quantization {Fig.3 para 48} )] . Lainema additionally explicitly teaches parallel coding {para 10, 1}.

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, at the time the invention was made, to combine the teaching of the prior arts because these are the usual techniques that used in coding to reduce amount of data.    

Claims 2-4: 
Please see the analysis of claim 1 and note the additional limitations of claim  2-4 are taught by Lainema para 48, and patented claim 1.

Claims 5-8:
These are claiming corresponding and obvious apparatus of claims 1-4, therefore they are obvious at least based on above analysis
Claims 9-11
These are corresponding decoding apparatus. Existing of encoding means there exist a corresponding decoding structure to convert the image back to use the image. Therefore these claims are also obvious based on the analysis of claims 1-4 above

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9271012 in view of Lainema. 

The patented claim except “predictive coding a of said currentblock of the subset of blocks with respect to at least one previously coded and decoded block to obtain a predicted block; subtracting the predicted block from the current block to obtain a residual block; obtaining a block of quantized coefficients based on the residual block;” and the instant claims except corresponding decoding process. Given that existence of decoding process means it was encoded similar encoding process and vice versa. Also parallel coding is implied as the patented claims groups the block in plurality of blocks and encoding according to the groups.

Considering this and the analysis presented in section 1 above, the instant claims are obvious

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9628818 in view of Lainema. 

The patented claim except “predictive coding a of said currentblock of the subset of blocks with respect to at least one previously coded and decoded block to obtain a predicted block; subtracting the predicted block from the current block to obtain a residual block; obtaining a block of quantized coefficients based on the residual block;” and the instant claims except corresponding decoding process. Given that existence of decoding process means it was encoded similar encoding process and vice versa. Also parallel coding is implied as the patented claims groups the block in plurality of blocks and encoding according to the groups.

Considering this and the analysis presented in section 1 above, the instant claims are obvious.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10382784 in view of Lainema. 

The patented claim except “predictive coding a of said currentblock of the subset of blocks with respect to at least one previously coded and decoded block to obtain a predicted block; subtracting the predicted block from the current block to obtain a residual block; obtaining a block of quantized coefficients based on the residual block;” and the instant claims except corresponding decoding process. Given that existence of decoding process means it was encoded similar encoding process and vice versa. Also parallel coding is implied as the patented claims groups the block in plurality of blocks and encoding according to the groups.

Considering this and the analysis presented in section 1 above, the instant claims are obvious

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10681376 in view of Lainema. 

The patented claim except “predictive coding a of said currentblock of the subset of blocks with respect to at least one previously coded and decoded block to obtain a predicted block; subtracting the predicted block from the current block to obtain a residual block; obtaining a block of quantized coefficients based on the residual block;” and the instant claims except corresponding decoding process. Given that existence of decoding process means it was encoded similar encoding process and vice versa. Also parallel coding is implied as the patented claims groups the block in plurality of blocks and encoding according to the groups.

Considering this and the analysis presented in section 1 above, the instant claims are obvious

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486